DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests including the terms -- Oil Stirring Box-- in the title. 
The disclosure is objected to because page 1 line 12 appears to have a typo at “mechanical transmission. and gears”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the limitation "the vicinity".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s cited prior art Chen et al. (CN206439381U, references made to the specification herein refers to the English-translated document). Chen discloses a gear box (fig. 1), comprising: 
Re claims 1, 13, a lubricating oil pool (par [0013]: oil pool), disposed at a bottom of the gear box; and at least one oil stirring box (7), comprising an oil storage chamber (9,12), the oil storage chamber being provided with an oil scooping port (10,13) and at least one oil outlet (11,14), wherein the at least one oil stirring box is arranged on a rotary component in the gear box and is operative to rotate along with the rotary component (figs. 1-2 show shows 7 is mounted on a rotary component 1 to rotate therewith); wherein the oil scooping port is configured to allow a lubricating oil in the lubricating oil pool to enter the oil storage chamber through the oil scooping port in response to the at least one oil stirring box rotating to the lubricating oil pool (by inspection of the figures, 7 is rotated downward into the pool that would allow oil in the pool to be scooped through the inlet and stored in the storage chamber); and in response to the at least one oil stirring box rotating to the vicinity of a lubrication point, the at least one oil outlet is configured to allow the lubricating oil in the oil storage chamber to flow out of the at least one oil outlet to the lubrication point (by inspection of the figures, 7 is rotated upward where oil is moved out of the storage chamber and through the outlet) via an oil guiding structure (the circular wall structure of 11/14 is construed for guiding the oil out of the storage chamber).
Re claims 2, 14, wherein the at least one oil stirring box comprises a first cover plate (fig. 4: right-most vertical plate), a second cover plate (fig. 4: left-most vertical plate), and a plurality of side plates (side plates forming the side walls between the first cover plate and second cover plate, such as left and right plates in fig. 3), wherein the first cover plate and the second cover plate are arranged opposite to each other (fig. 4), one end of each of the plurality of side plates is connected to the first cover plate, another end of the side plate is connected to the second cover plate, and wherein the first cover plate, the second cover plate, and the plurality of side plates enclose with each other to form the oil storage chamber (fig. 3-5).
Re claims 3, 15, wherein the first cover plate is connected to the rotary component (connected via 8), the oil scooping port and the at least one oil outlet are provided in different side plates of the plurality of side plates (fig. 4-5: scooping port is positioned on the top horizontal plate and outlet 11/14 is at the vertical front/back plate), wherein the oil scooping port is arranged to have an opening direction toward a direction of rotation of the rotary component (fig. 2 and 5), and the opening direction of the oil scooping port is different than that of the at least one oil outlet (fig. 5).
Re claims 4, 16, wherein the plurality of side plates comprises a front side plate (fig. 5: top most horizontal plate), a left side plate (fig. 3: left most vertical plate), a rear side plate (fig. 5: bottom most horizontal plate), and a right side plate (fig. 3: right most vertical plate) that are connected end to end in sequence, wherein the front side plate and the rear side plate are arranged opposite to each other (fig. 5), the left side plate and the right side plate are arranged opposite to each other (fig. 3), the oil scooping port is provided in the front side plate (fig. 3-5), and the at least one oil outlet is provided in the left side plate or in the right side plate (fig. 4-5).
Re claim 6, wherein the at least one oil outlet is provided with an oil guiding structure (the circular wall structure of 11/14 is construed for guiding the oil out of the storage chamber).
Re claims 7, 18, wherein the oil guiding structure is an oil guiding pipe or an oil guiding groove (the thickness of the outlet from the wall structure forms the guiding groove).
Re claims 8, 19, wherein the at least one oil stirring box comprises a plurality of oil stirring boxes, which are distributed along a circumferential direction of the rotary component (par [0009] describes a box 7 at each planetary wheel and fig. 1-2 show one instance of the circumferential arrangement of the box).
Re claim 10, wherein the at least one oil stirring box is an assembly of a plurality of sub-components or is an integrally formed part (fig. 3-5).
Re claim 11, wherein the at least one oil stirring box is fixed to the rotary component of the gear box through a connecting part, or is integrally formed with the rotary component (fixed via screws and holes on 8).
Re claim 12, wherein the oil scooping ports in the plurality of the oil stirring boxes have different opening directions (by inspection of fig. 2, depending on where the box is circumferentially positioned on the rotary part the scooping ports would face different directions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN206439381U) in view of Braun (US Pat No 6,200,037 B1). Chen discloses a gear box (fig. as cited above). Chen does not disclose: 
Re claims 5, 17, wherein the at least one oil outlet comprises a plurality of oil outlets, which are provided at intervals in the left side plate or in the right side plate.
However, Braun teaches an oil distribution assembly (fig. 6-7):
Re claims 5, 17, wherein the at least one oil outlet comprises a plurality of oil outlets (220,230), which are provided at intervals in the left side plate or in the right side plate (fig. 6 shows the outlets are on one side).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a plurality of outlets provided on a side plate, as taught by Braun, to provide additional capability for lubricating more points. 

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited prior art Chen et al. (CN206439381U). Chen discloses a gear box (fig. as cited above). Chen does not disclose:
Re claims 9, 20, wherein the at least one oil stirring box is a welded metal part, a bent metal part, or is made of a plastic material or a cast iron material, or a combination thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed material since they are readily available in the market and are relatively easy to form to the desired shape, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654